Citation Nr: 1634665	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  97-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda (PCT).

2.  Entitlement to service connection for Raynaud's syndrome.

3.  Entitlement to service connection for cellulitis.

4.  Entitlement to service connection for basal cell carcinoma (skin cancer).

5.  Entitlement to service connection for cutaneous vascular disorder.

6.  Entitlement to service connection for contact dermatitis and eczema.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a compensable disability rating for actinic keratoses before August 22, 2014, and to a disability rating in excess of 10 percent thereafter.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the VA RO.  A November 1996 rating decision denied service connection for PCT.  A July 2003 rating decision denied service connection for skin cancer and cutaneous vascular disorder.  A February 2008 rating decision granted service connection for actinic keratosis and assigned a noncompensable evaluation.  A May 2009 rating decision denied service connection for hypertension, cellulitis, contact dermatitis, eczema, and Raynaud's syndrome.  

This appeal has previously been before the Board, most recently in July 2014, when it remanded the Veteran's claims.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In March 2015, the RO assigned a 10 percent rating for the Veteran's actinic keratoses effective August 22, 2014.  This issue remains on appeal because the March 2015 rating action does not represent a full grant of the benefit sought and the issue of increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The weight of the competent evidence of record is against a finding that the Veteran has been diagnosed with PCT or Raynaud's syndrome at any time during the period on appeal.

2.  The weight of the competent evidence of record is against a finding that the Veteran's cellulitis, skin cancer, cutaneous vascular disorder, contact dermatitis, or eczema is related to his active duty service.

3.  The weight of the competent evidence of record is against a finding that the Veteran's hypertension is related to his active duty service, to include any herbicide exposure therein, or secondarily related to or aggravated by a service-connected disability.

4.  The Veteran's actinic keratoses result in an elevated scar on the Veteran's forehead, involving a total body surface area of 1 percent and an exposed body surface area of 10 percent.  The actinic keratoses are not otherwise shown to be symptomatic, do not cause functional loss, do not involve an area of at least 929 square centimeters, and are not deep or unstable.





CONCLUSIONS OF LAW

1.  The criteria for service connection for PCT, Raynaud's syndrome, cellulitis, skin cancer, cutaneous vascular disorder, contact dermatitis, eczema, and hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2015).

2.  The criteria for a disability rating of 10 percent, but no greater, for actinic keratoses are met for the duration of the Veteran's appeal, but a rating in excess of 10 percent is not warranted at any time.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.

The Veteran has not been afforded with an examination addressing his claimed Raynaud's syndrome.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The evidence does not indicate that the Veteran has been diagnosed with Raynaud's syndrome at any time during the current appeal.  Instead, the only suggestion that the Veteran may have Raynaud's syndrome is the Veteran's own lay testimony, and the Veteran's lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion in this case.  See Waters, 601 F.3d 1274.  Without competent evidence indicating at the very least that the Veteran has indeed been diagnosed with Raynaud's syndrome during the period on appeal, a VA examination addressing this claim is unwarranted.

The Veteran was provided with dermatological examinations in October 2006 and September 2014 (supplemented in October 2013, February 2015, and September 2015).  The Board then requested an expert opinion from a VA dermatologist in February 2016, and an expert opinion was rendered in May 2016.  The Veteran was afforded with an examination addressing his hypertension in September 2014.  

Upon review of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  

The Veteran's representative argued in July 2016 that the expert medical opinion was inadequate because the dermatologist had not reviewed the October 2006 VA examination report.  In that report it was noted that the examiner ordered a urine test to detect porphyrias.  The representative argued that the failure to review this evidence mandated the provision of a new examination.  The Board disagrees.  Specifically, a review of the October 2006 VA examination, shows noted that an addendum was provided that indicated that while the ordered tests were provided, neither supported the diagnosis of porphyria (moreover, such information was contained in the request for the expert opinion).  As such, while it is unfortunate that the dermatologist was unable to locate the October 2006 VA examination report, the fact remains that the findings of that examination were consistent with the dermatologist's opinion that the Veteran did not have porphyria.

The examiner also argued that the dermatologist had relied on a lack of evidence in the Veteran's service treatment records in formulating an opinion of the etiology of the Veteran's skin cancer, cellulitis, CVD, and eczema/dermatitis.  The representative suggested that this constituted the use of an improperly high evidentiary standard, citing Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) for the proposition that a medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between a current disability and service.  However, the case at hand is very different than Dalton.  In Dalton, the examiner not only based the opinion solely on the observation that there was nothing in the service treatment records.  Here, the dermatologist did not rely solely on the absence of notation in the service treatment records, but noted that the claimed conditions were common conditions and that absent some showing of the conditions in service or thereafter, there would not be any reason to attribute their onset to service.  The dermatologist added that herbicide exposure was not known to cause any of the above conditions.  Moreover, while the Veteran has reported skin problems in service, the fact remains that his separation physical found his skin to be normal.

The Board, therefore, finds the existing examinations and medical opinions of record to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran offered testimony before a Veterans Law Judge (VLJ) in August 2004 regarding his claims of entitlement to service connection for PCT, cutaneous vascular disorder, and skin cancer (among other issues no longer before the Board).  A transcript of that hearing is of record.  In March 2010, the Veteran was notified that the VLJ who took testimony at the August 2004 hearing was no longer employed by the Board, and that he had the option to testify at a hearing before another VLJ.  The Veteran responded in April 2010 that he wished to participate in a new hearing before another VLJ, but in June 2014, the Veteran withdrew this request.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection Generally

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's diagnosed skin disabilities are not included among the list of chronic diseases, and service connection for these disabilities may not be established based solely upon a continuity of symptomatology or upon a presumption.  Hypertension, however, is included in this list, and the Board will thus consider whether service connection for hypertension is warranted based upon a continuity of symptomatology or a presumption.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  While the Veteran's claimed disability of PCT is listed among the disorders that are entitled to presumptive service connection, as is discussed in further detail below, the Board finds that the evidence does not support a finding that the Veteran has been diagnosed with PCT.  Raynaud's syndrome, cutaneous vascular disorder, basal cell carcinoma, and cellulitis are not included in this list, and hypertension is explicitly excluded.  38 C.F.R. § 3.309(e) (2015).  Therefore, despite serving in Vietnam during the Vietnam War, only the Veteran's claimed disabilities do not qualify as disabilities entitled to presumptive service connection based on herbicide exposure.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection on a direct basis.

The Board notes that the Veteran does not allege, and the evidence does not reflect, that his claimed disabilities are the result of participation in combat with the enemy.  Instead, the Veteran alleges that he later developed such disabilities as a result of his in-service exposure to herbicides.  Under the circumstances, the Board finds that the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service Connection for PCT and Raynaud's Syndrome

The Veteran contends that he has PCT and Raynaud's syndrome as the result of active duty service.  These claims will be discussed together because in each case, the weight of the evidence fails to support a finding that the Veteran has had such disabilities during the course of the appeal.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

With regard to the Veteran's claim of entitlement to service connection for PCT, the Veteran filed a claim of entitlement to service connection in August 1996.  In October 1997, the Veteran testified both that he had been diagnosed with PCT and, contrarily, that he had not been treated specifically for PCT.  

The Veteran underwent a VA examination in October 2006, at which time the examiner requested a urine test for porphyrias.  In an addendum, the examiner stated that the laboratory tests did not support a diagnosis of a thrombo-occlusive disorder.  The examiner noted that other disorders that elevated coproporphyrin are bone marrow disease, liver disease, and lead poisoning, but the last generally is associated with blood cell changes not evidence on the last test.  The examiner opined that this isolated finding was not related to herbicides, although he did not provide any specific rationale for such a conclusion.

In January 2011, the Veteran was noted to have a past medical history of porphyria.  In September 2014, a VA examiner indicated that treatment records did not confirm either a diagnosis of or treatment for PCT, and that service treatment records and records from within a year of discharge were silent for PCT.  In May 2015, the Veteran was noted to have a history of acute intermittent porphyria.  In a June 2015 VA treatment record, it was noted that the Veteran had been diagnosed with porphyria in 1990s.

Upon review of this evidence, the Board found it to be unclear whether the Veteran had indeed been diagnosed with porphyria cutanea tarda, or simply with porphyria.  Accordingly, in February 2016, the Board requested that a VA dermatologist provide an expert opinion addressing whether the Veteran indeed had PCT.  In May 2016, the chief of the dermatology service at a VA Medical Center opined that it was less likely than not that the Veteran had PCT.  As a rationale for this opinion, the physician indicated that the record contained no blood or urine tests for porphyria of any type.  While skin biopsies were available, it was not apparent that such biopsies sought evidence of PCT, and, regardless, would be less valuable than blood or urine tests.  The physician indicated that the biopsies did not support a diagnosis of PCT.  The physician indicated that the record did not contain descriptions of common skin findings of PCT, and PCT had not been actively considered as a diagnosis.  The lack of any significant concern for a PCT diagnosis further led the examiner to conclude that the Veteran did not suffer from PCT, which is a different disease from acute intermittent porphyria.  The two diseases have different biochemical causes in the body, as PCT has skin findings, while acute intermittent porphyria does not.  

With regard to the Veteran's claim of entitlement to service connection for Raynaud's syndrome, the Veteran filed his claim in December 2007.  Before this date, certain records (such as a March 1993 pathology report, and treatment records from January 1994, March 1994, November 1995, December 1996, January 1997, March 1997, February 2004, October 2004, and November 2004) refer to the Veteran experiencing Reynaud's syndrome.  Since the Veteran's December 2007 claim of entitlement to service connection for Raynaud's syndrome, however, the record is devoid of any treatment for, diagnosis with, or mention of Raynaud's syndrome.  To the extent the Veteran's medical records since December 2007 mention Raynaud's syndrome, it is only to note the Veteran's above-described history of Raynaud's syndrome.  Furthermore, during an August 2014 dermatological examination of the Veteran, the examiner was unable to find that the Veteran had either a confirmed current diagnosis of, or treatment for, Raynaud's syndrome.  

Turning to an evaluation of these facts, the weight of the medical evidence does not support a finding that the Veteran has had PCT or Raynaud's syndrome at any time since he filed his claims in August 1996 and December 2007, respectively.  Specifically with regard to PCT, while the evidence suggests that the Veteran may experience porphyria, the May 2016 physician makes clear that such disease is entirely distinct from porphyria cutanea tarda.  

To the extent that the Veteran indeed believes that he experiences symptoms of  PCT or Raynaud's syndrome, the Veteran is competent to testify as to readily-observable symptoms such as changes in the appearance of his skin.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to determine that his specific symptomatology constitutes a chronic disease such as PCT or Raynaud's syndrome.

In sum, the evidence of record does not support a finding that the Veteran has been diagnosed with or treated for PCT or Raynaud's syndrome at any time since he filed his claims for service connection, and the claims are therefore denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Cutaneous Vascular Disorder, Skin Cancer, Cellulitis, Contact Dermatitis, and Eczema

The Veteran contends that he has each of the above skin disabilities as the result of active duty service.  These claims will be discussed together because in each case, the weight of the evidence fails to support a finding that such disabilities are connected to the Veteran's service.

The evidence shows that the Veteran has been diagnosed with each of the above skin disabilities, and the Veteran is presumed to have been exposed to herbicides in service.  Thus, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disabilities and his service.

Turning to a review of the evidence, the Veteran's May 1969 separation examination indicated that the Veteran's skin was normal.  In a May 1969 report of Medical History, the Veteran specifically denied ever having experienced skin diseases, tumors, growths, cysts, or cancer.  Of note, the Veteran did take the time to review the form as he did report wearing glasses and reported some family medical history.  Following service, the Veteran has received extensive treatment for dermatological symptoms since approximately March 1984, when he first made a claim of entitlement to service connection for a skin disability.  

The Veteran underwent a VA examination in September 2014, at which time the examiner noted his diagnoses of basal cell carcinoma, dermatitis, and eczema.  The examiner indicated that the Veteran did not show a current diagnosis of cutaneous vascular disorder.  The examiner found that the Veteran's claimed skin conditions were not caused or aggravated by his military service, to include his presumed in-service exposure to herbicides.  The examiner indicated that the medical literature indicated that nodular basal cell carcinoma was not caused by exposure to herbicides.  In a February 2015 addendum opinion, the examiner reiterated that a review of the medical literature indicated that herbicide exposure did not cause nodular basal cell carcinoma.

Upon review of this evidence, the Board requested that a VA dermatologist provide an expert opinion addressing whether the Veteran's claimed skin disabilities were related to his military service.  In May 2016, the chief of the dermatology service at a VA Medical Center opined that they were less likely than not related to the Veteran's service, to include as a result of his herbicide exposure.  As a rationale for this opinion, the examiner indicated that none of the listed disabilities were likely to have been missed during his service, and there was no evidence that such disabilities were diagnosed during service or a year later.  Furthermore, the examiner stated that the claimed disabilities were common conditions that could not be attributed to military service unless they clearly developed during service or a year afterwards.  The examiner noted that herbicide exposure was not known to cause the claimed disabilities.  

To the extent that the Veteran believes that his skin disabilities are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a dermatologic disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's skin disabilities are related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's dermatologic system, the functioning of which is not readily perceivable by the use of a person's senses.  

As noted above, the Veteran's diagnosed skin disabilities are not included among the list of chronic diseases, and service connection for these disabilities may not be established based solely upon a continuity of symptomatology or upon a presumption.  Thus, while the Board has considered the Veteran's contentions, offered for example in May 1990 and April 1991, that he experienced dermatological symptoms continuously since his separation from service, such contentions are specifically refuted by the Veteran's denial of any skin problems on his medical history survey completed in conjunction with his separation physical. Furthermore, the Board must note that the Veteran's skin was found to be normal at the time of his separation from service, which is inconsistent with a finding that the Veteran suffered from symptoms continuously since service.

The evidence is against granting service connection for the Veteran's claimed skin disabilities and his claims are denied.
 
Hypertension

The Veteran claims that he suffers from hypertension either as the direct result of his service or secondary to his service-connected PTSD.  

With regard to the presence of a current disability, the Veteran has been diagnosed with hypertension.  With regard to an in-service event or injury, as noted above, the Veteran is presumed to have been exposed to herbicides in service.  Additionally, as noted above, the Veteran is in receipt of service connection for PTSD.

With a current disability, a service-connected disability, and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences (or his service-connected PTSD) and his hypertension.  

Turning to a review of the evidence of record, the Veteran did not seek treatment at any time in service for hypertension.  The Veteran's blood pressure readings were normal, and he denied a history of hypertension.  In September 1984, the Veteran had blood pressure of 118/78 mmHg.  In January 1992, the Veteran's blood pressure was 122/80 mmHg.  In March 1993, the Veteran's blood pressure was 130/78 mmHg.  In July 1993, the Veteran's blood pressure was 132/84 mmHg, and the Veteran denied any history of hypertension.  In October 1993, the Veteran's blood pressure was 128/80 mmHg.  In July 1996, the Veteran's blood pressure was 134/80 mmHg.  In December 1996, the Veteran's blood pressure was 140/80 mmHg and 148/89 mmHg.  The Veteran's VA treatment records indicate that he was first diagnosed with hypertension in December 2000, and he has received treatment for hypertension since that time.  

In September 2014, the Veteran underwent an examination addressing his hypertension.  The examiner noted the Veteran's self-described history of hypertension of longstanding duration.  The Veteran took continuous medication in treatment of his condition, but he could not recall the year when he began taking antihypertensive medication.  The examiner noted that the Veteran had no documentation of hypertension within one year of discharge.  Upon consideration of this evidence and review of the Veteran's claims file, the examiner found that the Veteran's PTSD did not likely cause or aggravate the Veteran's chronic hypertension.  The examiner noted that the medical literature stated that anxiety and panic could increase blood pressures temporarily, but could not result in sustained and permanent elevation of blood pressure.  The examiner also concluded that the Veteran's hypertension was not caused or aggravated by his PTSD or his in-service herbicide exposure.  This opinion is not controverted by any other medical evidence of record and it is therefore entitled to great weight.

Turning now to an assessment of this evidence of nexus, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of hypertension, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hypertension is related directly to his service or secondarily to his PTSD, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the cardiovascular system, something that is not readily perceivable by the use of a person's senses.

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his hypertension, and it finds that he has not done so.  As noted above, in July 1993, many years after service, the Veteran reported not having a history of hypertension.  The Veteran was otherwise diagnosed with hypertension in 2000.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  With a diagnosis of hypertension some 31 years following the Veteran's separation from service, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, hypertension was not shown within one year following separation from service, or for several years after service.  Therefore, presumptive service connection is not warranted.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Increased Rating for Actinic Keratosis

The Veteran claims that his service-connected actinic keratosis warrants a compensable evaluation before August 22, 2014, and an evaluation in excess of 10 percent thereafter.

By way of history, the Veteran filed a claim for service connection for actinic keratosis in February 2003.  A February 2008 rating decision granted the Veteran's claim, assigning a noncompensable evaluation as of the date of the Veteran's claim.  A March 2015 rating decision assigned a 10 percent rating for the Veteran's actinic keratosis effective August 22, 2014.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Since the Veteran's February 2003 claim, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, was amended effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  This amendment is to be applied to pending claims only when specifically requested by the Veteran, which does not appear to have been done in this case.  

In this case, the Veteran's service-connected scar had a noncompensable rating under Diagnostic Code 7819, applicable to benign skin neoplasms, before August 22, 2014, and a 10 percent rating under Diagnostic Code 7806, applicable to dermatitis or eczema, thereafter.  38 C.F.R. § 4.118 (2008).  

Turning to the facts in this case, the Board initially notes that while the Veteran has received extensive dermatologic treatment throughout the appeal, he is service connected only for actinic keratoses, and the Board will only discuss this symptomatology.  

In January 2003, the Veteran was seen for a lesion on his right temple that had existed for longer than three years.  A shave biopsy of showed that he had actinic keratosis.  In August 2003, the Veteran was treated for actinic keratosis of the left helix.  

In February 2004, the Veteran had red, scaly papules on his bilateral hands and back.  The Veteran was otherwise clear, and there was no cutaneous finding on his lower extremities or back.  The Veteran was diagnosed with actinic keratosis.  In March 2004, the Veteran was noted to have a history of actinic keratoses that were healing after liquid nitrogen treatment.  In October 2004, it was again noted that the Veteran had a history of actinic keratosis.  

The Veteran underwent an examination in October 2006, at which time the examiner noted that the Veteran had an actinic keratosis measuring 6mm on the left forehead, which the examiner found was likely related to service.  In November 2006, the Veteran was treated for five actinic keratosis on the forehead and four on the dorsal hands.  In a December 2006 follow-up appointment addressing the Veteran's actinic keratosis, the Veteran was noted to have multiple actinic keratoses that were healing.  

In January 2007, the Veteran's actinic keratosis was noted to have resolved.

In January 2010, the Veteran was diagnosed with five actinic keratoses.  In April 2010, a clinician noted that the Veteran had five actinic keratoses over the left scalp, right mandible, and right temple.  The Veteran's actinic keratoses were treated with liquid nitrogen.  In July 2010, the Veteran was diagnosed with multiple actinic keratoses that were previously frozen.  The Veteran had no new rough areas or areas of concern.  In October 2010, it was noted that the Veteran had multiple actinic keratoses that were previously frozen and had improved.  No lesions of concern were noted.  

In March 2013, four actinic keratoses were treated with liquid nitrogen on the left forehead and left dorsal hand.  

The Veteran underwent an additional examination in August 2014, at which time the examiner noted that the skin on the Veteran's left forehead was slightly erythematous and raised.  The examiner indicated that the Veteran had multiple areas of actinic keratoses treated with liquid nitrogen over the past several years on his face, forearms, and hands.  There were several flat hypo- and hyperpigmented macules from postinflammatory hyperpigmentation on his face and the dorsum of his hands.  The largest of these areas measured 6mm x 6mm on his left forehead.  The examiner observed no disfigurement from the treatment of the actinic keratoses.  The total body surface area involved with the postinflammatory hyperpigmentation was 1 percent, with an involved exposed body surface of 10 percent.  

In May 2015, the Veteran was diagnosed with five actinic keratoses on the bilateral hands and face.  The Veteran underwent liquid nitrogen therapy.  

Turning now to an application of the pertinent laws and regulations to the facts in this case, the Board will evaluate whether evaluations in excess of the currently-staged noncompensable and 10 percent evaluations are available.

Diagnostic Code 7800 is applicable to disfigurement of the head, face, or neck.  This Diagnostic Code provides for the following ratings, in pertinent part:

      10 percent: 	With one characteristic of disfigurement. 
30 percent: 	Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 
50 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.
80 percent: 	Visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement are as follows: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 , Diagnostic Code 7800, Note 1.  

The August 2014 examiner noted that the Veteran's facial actinic keratosis was "slightly raised."  The Veteran's scar was otherwise 6mm x 6mm and showed no other characteristics of disfigurement.  Affording the Veteran with the benefit of the doubt, and in acknowledgement that the record is unclear as to which of the Veteran's many liquid nitrogen treatments produced this elevated scar, the Board finds that a 10 percent evaluation, applicable to a scar with one characteristic of disfigurement, is applicable under Diagnostic Code 7800 throughout the course of the appeal.  The Veteran's actinic keratoses have not otherwise produced visible or palpable tissue loss and either gross distortion or asymmetry of at least one feature or paired set of features.

Diagnostic Code 7801 does not apply because the Veteran's actinic keratoses have not been noted to be deep or the cause of limited motion.  Diagnostic Code 7802 does not apply because while the Veteran has superficial actinic keratoses on areas other than the head, face, or neck, these actinic keratoses have not been shown to cover an area of 144 square inches or greater.  Diagnostic Code 7803 does not apply because the Veteran's actinic keratoses are not unstable.  Diagnostic Code 7804 does not apply because the Veteran's actinic keratoses are not painful on examination.  Diagnostic Code 7805 does not apply because the Veteran's actinic keratoses do not cause him any limitation of function.  38 C.F.R. § 4.118.

The Veteran's actinic keratoses are currently rated under Diagnostic Code 7806, applicable to dermatitis or eczema, from August 22, 2014.  This Diagnostic Code provides for the following ratings, in pertinent part:

10 percent:	Dermatitis or eczema covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during a 12-month period. 
30 percent:	20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or when systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of six weeks or more, but not constantly, during a 12-month period. 
60 percent:	More than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or when constant or near- constant systemic therapy is required during a 12-month period.

The Veteran's actinic keratoses have not required systemic therapy at any time.  The August 2014 examiner noted that the total body surface area involved with the postinflammatory hyperpigmentation was 1 percent, with the involved exposed body surface of 10 percent.  This degree of involvement is most consistent with a 10 percent evaluation of the Veteran's disability; a greater 30 percent evaluation is unwarranted because the actinic keratoses do not cover 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas.  

Thus, the Board finds that a single 10 percent rating of the Veteran's actinic keratoses is warranted before August 22, 2014.  While the Veteran's symptoms warrant a 10 percent evaluation before this time under Diagnostic Code 7800 or 7806, ratings under both of these diagnostic codes would twice compensate the Veteran for the same symptomatology and result in impermissible pyramiding.  A rating in excess of 10 percent is unwarranted at any time.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual symptomatology related to his actinic keratoses.  Instead, the Veteran merely disagrees with the assigned rating for his actinic keratoses.  The Veteran does not have any symptoms from his service connected scar that are unusual or are different from those contemplated by the schedular rating criteria.  An examination of the Veteran's scar specifically found that the Veteran's actinic keratoses did not result in any limitation on his ability to work.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

Service connection for PCT is denied.

Service connection for Raynaud's syndrome is denied.

Service connection for cellulitis is denied.

Service connection for skin cancer is denied.

Service connection for cutaneous vascular disorder is denied.

Service connection for contact dermatitis and eczema is denied.

Service connection for hypertension is denied.

A 10 percent evaluation of the Veteran's actinic keratosis as of the date the Veteran's claim was received is granted, subject to the laws and regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's actinic keratosis is otherwise denied.  
 

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


